Citation Nr: 0945704	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-41 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to May 
1954.  He died in September 2003.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina in which the RO, in 
pertinent part, denied service connection for the Veteran's 
cause of death.  

In March 2008, the Board denied the appellant's claim for 
service connection for the Veteran's cause of death.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2009 Joint 
Motion to Vacate and Remand, the Secretary of Veterans 
Affairs (VA) and the appellant, through her representative, 
moved that the March 2008 Board decision be vacated and 
remanded.  The Court granted the motion by Order in July 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further action on the 
claim on appeal is warranted.  

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Courts are applicable to this claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  In the present case, VCAA notice was 
provided to the appellant in correspondence dated in December 
2003, December 2004, and May 2005.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VCAA notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Unfortunately, the December 2003, December 2004, and May 2005 
letters sent by VA do not include a statement of the 
condition for which the Veteran was service-connected at the 
time of his death nor do they provide a clear explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected, as 
required by Hupp.  Accordingly, on remand, the appellant 
should be furnished corrective notice.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  A service connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As indicated above, the Veteran died in September 2003.  His 
death certificate indicates that the immediate cause of his 
death was stroke.  No underlying causes were identified.  At 
the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), evaluated as 
50 percent disabling.  

In support of her claim for service connection for the 
Veteran's cause of death, the appellant submitted an October 
2003 letter from the Veteran's VA physician, J B., M.D.  Dr. 
J.B. indicated that he treated the Veteran, who had numerous 
medical problems, for the previous eight years.  He noted 
that the Veteran suffered a presumed stroke in March 2003, 
that he saw him numerous times since the stroke, and that he 
appeared more and more depressed each time he saw him.  Dr. 
J.B. noted that the Veteran gradually stopped eating and 
pulled out a feeding tube.  Dr. J.B. opined that the Veteran 
lost the will to live, that the stroke was too much for him 
to handle, and he became too depressed to eat, drink, and 
interact with his family, so he eventually dwindled away.  
Dr. J.B. added that he was convinced that, if the Veteran did 
not have PTSD, he would have recovered better from his stroke 
and would not have died so soon.  Accordingly, he stated that 
he thought the Veteran's death should be listed as due in 
part to his service-connected PTSD.  

In March 2004, a VA physician, W.R.B., M.D., reviewed the 
claims file and noted that VA treatment notes reflected that 
the Veteran refused to take his medication because he thought 
it was poisonous.  Dr. W.R.B. opined that it was not likely 
that the Veteran's PTSD was the cause of the Veteran's not 
wanting to take his medication and subsequent death.  He 
stated that there was no evidence that the Veteran's demise 
was the direct result of his not taking his medication, and 
that the Veteran had significant other physical problems.  
Dr. W.R.B. noted that the Veteran had been diagnosed with 
Parkinson's disease, and a May 2003 record of treatment 
indicated that he appeared encephalopathic.  The physician 
added that, if the Veteran was having delusions, the most 
likely cause of that would be encephalopathy, which is not a 
symptom of PTSD.  

In her November 2004 substantive appeal and correspondence 
received in January 2005, the appellant asserted that the 
medications the Veteran took for PTSD caused or aggravated 
his heart condition, resulting in a stroke.  In support of 
her position, she submitted internet information regarding 
drugs prescribed to the Veteran and potential side effects, 
including abnormal heartbeat, infrequent paradoxical 
reactions, racing heartbeat, palpitations, syncope, cardiac 
arrhythmias, first degree AV-block, and seizure.  The Board 
notes that VA treatment records include a July 2003 EEG.  The 
interpretation was an abnormal EEG characterized by 
generalized slowing of the background activity.  The 
physician noted that this type of finding is commonly seen in 
patients with diffuse bihemispheric dysfunction as can be 
seen in encephalopathy, including toxic metabolic and anoxic 
encephalopathies.    

In the Joint Motion, the parties found that the March 2004 VA 
opinion was inadequate because the examiner did not discuss 
the three theories of entitlement that had been raised in the 
record.  See Joint Motion, at p. 4.  The parties noted that 
once VA undertakes to provide medical opinion, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The parties noted that, while 
the March 2004 opinion addressed whether the Veteran's 
refusal to take medication caused or contributed to his 
death, Dr. Bruzzese's opinion that PTSD was a factor in the 
Veteran's failure to thrive was a separate theory as to the 
relationship of PTSD to the cause of the Veteran's death.  
The parties went on to state that the opinion failed to 
address the third theory as to the cause of the Veteran's 
death:  that the long-term use of medication for PTSD was 
related to the Veteran's death.  See Joint Motion, at p. 5.  
The parties agreed that VA should obtain a new medical 
opinion which addressed the three theories of entitlement to 
service connection for the cause of the Veteran's death.  Id.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

The above findings require that the Board remand the claim to 
obtain a VA medical opinion addressing the three theories 
regarding the relationship between PTSD and the cause of the 
Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes a statement of 
the condition for which the Veteran was 
service-connected at the time of his 
death and an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected, in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007). 

2.  Thereafter, the claims folder is to 
be referred to a VA  physician for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected PTSD was a principal or 
contributory cause of his death.  In 
addressing whether PTSD was a 
contributory cause of death, the 
physician should address whether the 
service-connected PTSD contributed 
substantially or materially; combined to 
cause death; or aided or lent assistance 
to the production of death.  

The claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should specifically address the 
three theories regarding the claim for 
service connection for the cause of the 
Veteran's death:

a)  Is at least as likely as not (50 
percent probability or greater) that 
the Veteran's service-connected PTSD 
caused or materially contributed to 
the Veteran's death, by causing the 
Veteran to refuse to take 
medication?  

b)  Is at least as likely as not (50 
percent probability or greater) that 
the Veteran's service-connected PTSD 
caused or materially contributed to 
the Veteran's death, as PTSD was a 
factor in the Veteran's failure to 
thrive?  In rendering this opinion, 
the examiner should specifically 
consider and address the October 
2003 letter from Dr. Bruzzese.  

c)  Is at least as likely as not (50 
percent probability or greater) that 
the long-term use of medication for 
PTSD caused or materially 
contributed to the Veteran's death?

Opinions should be provided based on a 
review of the medical evidence of record, 
and sound medical principles.  A complete 
rationale for all opinions expressed, 
should be set forth in the report.  
References to medical articles, including 
copies of the referenced works, are to be 
provided if the examiner determines this 
necessary in order to provide a 
sustainable opinion.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the appellant and 
her representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


